DETAILED ACTION
This office action is in response to the amendments/remarks filed on 09/15/2021. Claims 11-23 are pending; claims 11-13, 16-22 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 has been considered by the examiner.

Response to Arguments/Amendment
The previous objection to the title has been withdrawn in light of the amendment to the title.
Applicant’s arguments, with respect to the rejection(s) under 35 USC§ 102(a)(1) have been fully considered and are persuasive, see pages 7-8 of the remarks.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see rejections below)
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “a second radial dimension of the first circumferentially extending groove band” should read --a radial dimension of the first circumferentially extending groove band-- or -- a first  radial dimension of the first circumferentially extending because a first radial dimension of the first circumferentially extending groove band has not been claimed in previous claim 11 or current claim 14.  
  	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-18, 21- 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishide (US 6,293,382)
Nishide discloses: 
Regarding claim 11, a friction part for a wet-running (abstract), frictionally operating device (Fig.5) comprising: 
a friction surface (e.g. surface of 15) comprising a plurality of individual friction lining pieces (21) arranged to form: 
a first friction zone (see annotated Fig. 5 below both interpretations); 
a second friction zone (see annotated Fig. 5 below both interpretations); and
a first circumferentially extending groove band (see annotated fig. 5 below both interpretation) separating the first friction zone from the second friction zone in a radial direction, wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending groove band is optimized with respect to a The second oil grooves are disposed in such a manner that they are inclined in the same direction as the first oil grooves at an acute angle larger than the given angle with respect to a line of radius passing through a radially inner end of each second oil groove. Thus, the cooling property is enhanced, and the dragging torque is decreased.) 

    PNG
    media_image1.png
    693
    930
    media_image1.png
    Greyscale
[AltContent: textbox (1st interpretation: )]
[AltContent: textbox (2nd interpretation: )]
    PNG
    media_image2.png
    693
    930
    media_image2.png
    Greyscale

Regarding claim 14, the friction part of claim 11, wherein: the first friction zone is a radially outermost friction zone (using second interpretation); and 
a first radial direction of the first friction zone is approximately 0.75 to 2 times a second radial dimension of the first circumferentially extending groove band (as shown in Fig.5; the radial length of 21 is approximately twice a radial dimension of first circumferential groove band 23).
Regarding claim 15, the friction part of claim 11, wherein: the first friction zone is a radially innermost friction zone (first interpretation); and
 a first radial dimension of the first friction zone is approximately 0.5 to 3 times a radial dimension of the first circumferentially extending groove band (as shown in Fig.5; the radial length of  21 is approximately twice a radial dimension of first circumferential groove band  23).
Regarding claim 16, the friction part of claim 15, wherein the plurality of individual friction lining pieces are arranged to form a third friction zone (first interpretation; see annotated fig. 5 above) and a second circumferentially extending groove band (see annotated Fig.5 fist interpretation above) separating the second friction zone from the third friction zone.
Regarding claim 17, the friction part of claim 11, wherein: the plurality of individual friction lining pieces are arranged to form a contact area (area of first circumferentially extending groove from first interpretation annotated Fig. above ) bounded by an inner diameter of the first friction zone and an outer diameter of the second friction zone; and 
a ratio of a sum of a first radial dimension of the first friction zone and a second radial dimension of the second friction zone to a third radial dimension of the contact area is approximately fifty to eighty percent (from first interpretation see annotated Fig. above, a total radial dimension of first and second friction zone to a radial dimension of contact area is approximately at least 50%.).
Regarding claim 18, the friction part of claim 11 wherein: the plurality of individual friction lining pieces are arranged to form: a third friction zone (see first interpretation) ; a second circumferentially extending groove (see first interpretation) band separating the second friction zone from the third friction zone; and
 a contact area (22) bounded by an inner diameter of the first friction zone and an outer diameter of the third friction zone; and a ratio of a sum of a first radial dimension from first interpretation see annotated Fig. above, a total radial dimension of first, second, third friction zone to a radial dimension of contact area is approximately at least 60%).
Regarding claim 21, the friction part of claim 11, wherein: the plurality of individual friction lining pieces are arranged to form a contact area (area of 22 both interpretation) bounded by a first inner diameter of the first friction zone and an outer diameter of the second friction zone; and a second inner diameter of the first circumferentially extending groove band is approximately forty to fifty percent of a radial dimension of the contact area (e.g. inner diameter of 22 is at least 40% radial dimension of 23) .
Regarding claim 22, the friction part of claim 11, wherein: the plurality of individual friction lining pieces are arranged to form a contact area (area of 22 both interpretation) bounded by a first inner diameter of the first friction zone and an outer diameter of the second friction zone; and a second inner diameter of the first circumferentially extending groove band is approximately thirty to sixty percent of a radial dimension of the contact area (e.g. inner diameter of 22 is at least 40% radial dimension of 23).
Regarding claim 23, a wet-running multi-plate clutch (abstract) or multiple-disc brake comprising the friction part of claim 11.

Claim(s) 11, 14-15, 17, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Suzuki (US 2007/0017773)
Suzuki discloses 
Regarding claim 11, a friction part for a wet-running (abstract), frictionally operating device (Fig.5) comprising: 
a friction surface (e.g. surface of 42,43) comprising a plurality of individual friction lining pieces (42,43) arranged to form: 
a first friction zone (upper portion of segment 42 or 43;  lower portion of segment 42 or 43); 
a second friction zone (upper portion of segment 42 or 43 ; lower portion of segment 42 or 43); and
a first circumferentially extending groove band (42a or 43a) separating the first friction zone from the second friction zone in a radial direction, wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending groove band is optimized with respect to a cooling behavior of the frictionally operating device (the circumferential grooves 42a are disposed at middle points of the friction material segments in a radial direction and are substantially aligned with each other in the circumferential direction hence the oil discharging can be made more uniform throughout the whole friction surface, oil thereby reducing variation in coefficient of friction in various surface pressure areas) 
	Regarding claim 14, the friction part of claim 11, wherein: the first friction zone is a radially outermost friction zone (upper portion of segment 42 or 43); and 
as shown in Fig.5; the radial length of upper portion of 42 or 43  is approximately twice a radial dimension of first circumferential groove band 42a/43a).
	Regarding claim 15, the friction part of claim 11, wherein: the first friction zone is a radially innermost friction zone (lower portion of segment 42 or 43); and
 a first radial dimension of the first friction zone is approximately 0.5 to 3 times a radial dimension of the first circumferentially extending groove band (as shown in Fig.5; the radial length of  lower  portion of 42 or 43  is approximately twice a radial dimension of first circumferential groove band 42a/43a).
Regarding claim 17, the friction part of claim 11, wherein: the plurality of individual friction lining pieces are arranged to form a contact area (area of 43a or 42a) bounded by an inner diameter of the first friction zone and an outer diameter of the second friction zone; and 
a ratio of a sum of a first radial dimension of the first friction zone and a second radial dimension of the second friction zone to a third radial dimension of the contact area is approximately fifty to eighty percent (Fig.5 shows a total radial dimension of first and second friction zone to a radial dimension of contact area is approximately at least 50%.).

Regarding claim 23, a wet-running multi-plate clutch (¶ [0008]) or multiple-disc
brake comprising the friction part of claim 11.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishide (US 6,293,382) in view of Suzuki (US 2007/0017773) 

Regarding claim 12, Nishide discloses the friction part of claim 11, wherein: the plurality of individual friction lining pieces are arranged to form a third friction zone (see annotated Fig. above, first interpretation) and a second circumferentially extending groove band (see annotated Fig. above, first interpretation) separating the second friction zone from the third friction zone; 
the first friction zone is a radially innermost friction zone (see annotated Fig.5 above, first interpretation); and

Nishide does not disclose a first radial dimension of the first friction zone is approximately 1 to 2 times a sum of a second radial dimension of the second friction zone and a third radial dimension of the third friction zone.

Suzuki teaches a friction part for a wet-running (abstract), having friction surface comprises first friction zone (see annotated Fig.3 below); second friction zone (see annotated Fig.3 below); third friction zone (see annotated Fig.3 below); second 
a first radial dimension of the first friction zone is approximately 1 to 2 times a sum of a second radial dimension of the second friction zone and a third radial dimension of the third friction zone (as shown in first interpretation from Fig. below the radial length of first friction zone is almost equal to the sum of the radial length of second and third friction zone). In addition, one of ordinary skill in the art could discover optimum range based on effective variables such as width and depth of the friction piece, temperature of lubricant, etc.

    PNG
    media_image3.png
    357
    722
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a first radial dimension of the first friction zone to be approximately 1 to 2 times a sum of a second radial dimension of the second .

Claims 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishide (US 6,293,382) in view of Ghidorzi (US 5176236)
Regarding claim 13, Nishide discloses a third friction zone (see first interpretation from annotated Fig.5 above) and a second circumferentially extending groove band (see first interpretation from annotated Fig.5 above) separating the second friction zone from the third friction zone (see first interpretation from annotated Fig.5 above); 
a third radial dimension (e.g. radial length of third friction zone) of the third friction zone, the first friction zone is a radially innermost friction zone (see first interpretation from annotated Fig.5 above);
 and a first radial dimension of the first friction zone is approximately 0.5 to 1 times a sum of a second radial dimension of the second friction zone (as shown from first interpretation, the radial length of first friction zone is half the sum of the radial length of second and third friction zone)
Nishide does not disclose a fourth friction zone and a third circumferentially extending groove band separating the third friction zone from the fourth friction zone and a fourth radial dimension of the fourth friction zone.
Ghidorzi teaches a friction part for a wet-running (abstract), frictionally operating device (Fig.1) comprising: a friction surface (e.g. surface of 41) comprising: 
circumferential groove band between 46 and 47) separating the first friction zone from the second friction zone in a radial direction, wherein at least one dimension of the first friction zone, the second friction zone, the friction surface comprises a third friction zone (48) and a second circumferentially extending groove band (circumferential groove band between 47 and 48) separating the second friction zone from the third friction zone; the first friction zone is a radially innermost friction zone (see Fig.1); and a fourth friction zone (49) and a third circumferentially extending groove band separating the third friction zone from the fourth friction zone; and a fourth radial dimension (radial length of 49) of the fourth friction zone.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a fourth friction zone and a third circumferentially extending groove band separating the third friction zone from the fourth friction zone; and a fourth radial dimension of the fourth friction zone as taught by Ghidorzi in the clutch device of Nishide for the purpose increase oil flow rates by having more smaller friction segments for a given area and also increasing the cooling surface of the clutch plate during engagement of the clutch. 

Regarding claim 19, Nishide discloses the plurality of friction lining pieces are arranged to form a third friction zone (see annotated Fig.5 first interpretation); a second circumferentially extending groove band (see annotated Fig.5 first interpretation) separating the second friction zone from the third friction zone; 
Nishide does not disclose a fourth friction zone; a third circumferentially extending groove band separating the third friction zone from the fourth friction zone; and a contact area bounded by an inner diameter of the first friction zone and an outer diameter of the fourth friction zone; and a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone to a fifth radial dimension of the contact area is approximately fifty to eighty percent.
Ghidorzi teaches a friction part for a wet-running (abstract), frictionally operating device (Fig.1) comprising: a friction surface (e.g. surface of 41) comprising: 
a first friction zone (46); a second friction zone (47); and a first circumferentially extending groove band (circumferential groove band between 46 and 47) separating the first friction zone from the second friction zone in a radial direction, a third friction zone (48); a second circumferentially extending groove band (circumferential groove band between 47 and 48) separating the second friction zone from the third friction zone; 
a fourth friction zone (49); a third circumferentially extending groove band (circumferential groove band between 49 and 48) separating the third friction zone from the fourth friction zone; and a contact area (groove area from friction zone 46-49) bounded by an inner diameter of the first friction zone and an outer diameter of the fourth friction zone; and 
a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone to a fifth radial dimension of the as shown in Fig.1 the total radial length of first, second, third and fourth friction zone is 2.2 cm and the contact area is 2.8cm so the ratio of a sum of first, second, third and fourth friction zone to a radial length of contact area is 78%). In addition, one of ordinary skill in the art could discover optimum range based on effective variables such as width and depth of the friction piece, grooves, temperature of lubricant, etc.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a fourth friction zone; a third circumferentially extending groove band separating the third friction zone from the fourth friction zone; and a contact area bounded by an inner diameter of the first friction zone and an outer diameter of the fourth friction zone; and a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone to a fifth radial dimension of the contact area is approximately fifty to eighty percent as taught by Ghidorzi in the invention of Nishide for the purpose increase oil flow rates by having more smaller friction segments and uniform grooves for a given area and also increasing the cooling surface of the clutch plate during engagement of the clutch. 
Regarding claim 20, Nishide discloses the friction part of claim 11, wherein: the plurality of friction lining pieces are arranged to form a third friction zone (see annotated Fig.5 first interpretation) and a second circumferentially extending groove band (see annotated Fig.5 first interpretation) separating the second friction zone from the third friction zone.

Nishide does not disclose a fourth friction zone and a third circumferentially extending groove band separating the third friction zone from the fourth friction zone a contact area bounded by a first inner diameter of the first friction zone and an outer diameter of the fourth friction zone; the first friction zone is a radially innermost friction zone; and a second inner diameter of the third circumferentially extending groove band is approximately fifty to seventy-five percent of a radial dimension of the contact area.

Ghidorzi teaches a fourth friction zone (49) and a third circumferentially extending groove band separating the third friction zone from the fourth friction zone (circumferential groove band between 49 and 48); and
 a contact area (groove area from friction zone 46-49) bounded by a first inner diameter of the first friction zone and an outer diameter of the fourth friction zone; the first friction zone is a radially innermost friction zone (see Fig.1); and
 a second inner diameter of the third circumferentially extending groove band is approximately fifty to seventy-five percent of a radial dimension of the contact area (e.g. from Fig.1, inner diameter of third circumferential groove band is 5.3cm and the radial length of contact area is 2.8cm so that the ratio would be 52%). In addition, one of ordinary skill in the art could discover optimum range based on effective variables such as width and depth of the friction piece, grooves, temperature of lubricant, etc.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a fourth friction zone and a third circumferentially extending groove band separating the third friction zone from the fourth  Ghidorzi in the invention of Nishide for the purpose increase oil flow rates by having more smaller friction segments and uniform grooves for a given area and also increasing the cooling surface of the clutch plate during engagement of the clutch. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/LILLIAN T NGUYEN/Examiner, Art Unit 3659